DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-14 and 16-22 are pending.
Claims 5, 6 and 15 are canceled.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation " the material cut-out is provided in the outer conductor contact element (8) during the stamping-bending process " in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 12, 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Droesbeke et al. (EP 0986135).
With respect to Claim 1: 
Droesbeke discloses an outer conductor contact element (FIG. 15, 18) for a plug connector arrangement (FIG. 15), comprising: 
at least one fixing stop (FIG. 14, 45) which, when the outer conductor contact element (18) is in an assembled state (FIG. 16) on a support sleeve (inner ferrule) (FIG. 16, 5), is able to engage behind a cable-side end face (FIG. 16, see notation) of the support sleeve (FIG. 16, 5) and along a longitudinal axis (FIG. 16, see notation L) of the plug connector arrangement (FIG. 16, 18), said cable-side end face (FIG. 16, see notation) being remote from a front, free end (FIG. 16, see notation) of the outer conductor contact element (FIG. 16, 18); and 
the at least one fixing stop (FIG. 16, 45) is formed in the outer conductor contact element (18) by a male connector-side edge (FIG. 16, see notation) of a material cut-out (FIG. 16, see notation) provided in the outer conductor contact element (18) (Description, sheet 4, last paragraph, lines 1-10); 
and the male connector-side edge (FIG. 16, see notation) is proximate to the front, free end (FIG. 16, see notation) of the outer conductor contact element (18). 
[AltContent: connector][AltContent: connector][AltContent: textbox (cable-side end face)][AltContent: textbox (45 - fixing stop (cut-out))][AltContent: connector][AltContent: textbox (male connector-side edge, material cut-out)][AltContent: connector][AltContent: textbox (Front free end)][AltContent: textbox (Longitudinal axis L)][AltContent: connector]
    PNG
    media_image1.png
    686
    613
    media_image1.png
    Greyscale

With respect to Claim 2: 
Droesbeke discloses the outer conductor contact element (FIG. 15, 18) and wherein  the material cut-out (slot) (FIG. 16, see notation) is formed in the outer conductor contact element (18) as an in-part annular circumferential slit (Description, sheet 4, last paragraph, lines 1-10).
With respect to Claim 4: 1
Droesbeke discloses the outer conductor contact element (FIG. 16, 18) and wherein  the outer conductor contact element (18) is reshaped adjacent (FIG. 16, see notation) to the male connector-side edge (FIG. 16, see notation) of the material cut-out (FIG. 16, see notation) and in the direction of the longitudinal axis (FIG. 16, see notation L).
With respect to Claim 12:
Droesbeke discloses an assembly method for a plug connector arrangement (FIG. 16), comprising the steps: 
providing an electrical cable (FIG. 16, 1); 
providing a support sleeve (FIG. 16, 5) that has a cable-side end face (FIG. 16, see notation); 
providing an outer conductor contact element (FIG. 16, 18) that has a longitudinal axis (FIG. 16,  see notation L), a front, free end (FIG. 16,  see notation) and a fixing stop (FIG. 16,  45 see notation), and wherein the fixing stop (45) is formed in the outer conductor contact element (18) by a material cut-out (FIG. 16,  see notation) provided in the outer conductor contact element (18), and a male connector-side edge (FIG. 16,  see notation) of the material cut-out (FIG. 16,  see notation) is reshaped in the direction of the longitudinal axis (FIG. 16,  see notation L) of the plug connector arrangement (FIG. 16) and the male connector-side edge (FIG. 16,  see notation) is proximate to the front, free end (FIG. 16,  see notation) of the outer conductor contact element (18); 
fastening the support sleeve (FIG. 16, 5) on the electrical cable (FIG. 16,  see notation); 
assembling the outer conductor contact element (18) on the support sleeve (FIG. 16,  5) that is fastened on the electrical cable (FIG. 16,  1) so that the fixing stop (45) engages behind the cable-side end face (FIG. 16,  see notation) of the support sleeve (FIG. 16,  5) and is remote from the front, free end (FIG. 16,  see notation) of the outer conductor contact element (18) and along the longitudinal axis (FIG. 16,  see notation L). 
With respect to Claim 17:
Droesbeke discloses an outer conductor contact element (FIG. 15, 18) for a plug connector arrangement (FIG. 15), comprising: 
at least one fixing stop (FIG. 14, 45) which, when the outer conductor contact element (18) is in an assembled state (FIG. 16) on a support sleeve (inner ferrule) (FIG. 16, 5), is able to engage behind a cable-side end face (FIG. 16, see notation) of the support sleeve (FIG. 16, 5) and along a longitudinal axis (FIG. 16, see notation L) of the plug connector arrangement (FIG. 16, 18), said cable-side end face (FIG. 16, see notation) being remote from a front, free end (FIG. 16, see notation) of the outer conductor contact element (18); 
and the at least one fixing stop (FIG. 14, 45) is formed in the outer conductor contact element (18) from a stamped shaping (21) provided in the outer conductor contact element (FIG. 14, 18) when the outer conductor contact element (18) is in the unassembled state (FIG. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droesbeke et al. (EP 0986135) in view of Aoyama et al. (United States Patent 6,200,162).
With respect to Claim 3: 
Droesbeke discloses the outer conductor contact element (FIG. 15, 18) and wherein the material cut-out (slot) (FIG. 16, see notation) is provided in the outer conductor contact element (18). 
Droesbeke does not expressly disclose wherein the material cut-out is provided in the outer conductor contact element in such a manner that the outer conductor contact element forms a tab and the tab is connected on one side, and wherein a free, male connector-side edge of the tab forms the at least one fixing stop.
However, Aoyama teaches the material cut-out (FIG. 3, see notation) is provided in the outer conductor contact element (FIG. 3, 12) in such a manner that the outer conductor contact element (12) forms a tab (FIG. 3, 25) and the tab (25) is connected on one side (FIG. 3, see notation), and wherein a free, male connector-side edge (FIG. 3, see notation) of the tab (25) forms the at least one fixing stop (FIG. 3, see notation) (Column 3, lines 34-37 and Colum 4, lines 32-38).
[AltContent: textbox (free, male connector-side edge, fixing stop)][AltContent: connector][AltContent: connector][AltContent: textbox (one side)][AltContent: connector][AltContent: textbox (material cut-out)] 
    PNG
    media_image2.png
    528
    767
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droesbeke with the teachings of Aoyama and provide the material cut-out is provided in the outer conductor contact element in such a manner that the outer conductor contact element forms a tab and the tab is connected on one side, and wherein a free, male connector-side edge of the tab forms the at least one fixing stop so as to provide the outer shielding terminal with a tab lock “to prevent the inner terminal from coming out of the outer terminal. The lock mounted in the opening in the circumferential surface of the outer terminal prevents the shielding terminal from becoming larger.” (Aoyama, Column 2, lines 7-8).

With respect to Claim 7:
Droesbeke discloses a plug connector arrangement (FIG. 16), comprising: 
an electrical cable (FIG. 16, 1) having an outer conductor (FIG. 16, 3); 
a support sleeve (FIG. 16, 5) that is fastened to the outer conductor (FIG. 16, 3) of the electrical cable (1) and the support sleeve (5) has a cable-side end face (FIG. 16, see notation); and 
an outer conductor contact element (FIG. 16; 9, 18) comprising: 
at least one fixing stop (FIG. 16, 45) which, when the outer conductor contact element (FIG. 16, 18) is in an assembled state on the support sleeve (FIG. 16, 5) is able to engage behind the-cable-side end face (FIG. 16, see notation) of the support sleeve (5) and along a longitudinal axis (FIG. 16, see notation L) of the plug connector arrangement (FIG. 16) the cable-side end face (FIG. 16, see notation) being remote from a front, free end FIG. 16, see notation of the outer conductor contact element (18); and 
the at least one fixing stop (45) is formed in the outer conductor contact element (18) by a material cut-out (FIG. 16, see notation) provided in the outer conductor contact element (18); and the outer conductor contact element (18) is assembled on the support sleeve (5).
Droesbeke does not expressly disclose wherein the at least one fixing stop is formed in the outer conductor contact element by a male connector-side edge of a material cut-out provided in the outer conductor contact element, and the said male connector-side edge is proximate to the front, free end of the outer conductor contact element.
However, Aoyama teaches the at least one fixing stop (FIG. 3, 25) is formed in the outer conductor contact element (FIG. 3, 12) by a male connector-side edge (FIG. 3, see notation) of the material cut-out (FIG. 3, see notation) that is provided in the outer conductor contact element (FIG. 3, 12) (Column 3, lines 34-37 and Colum 4, lines 32-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droesbeke with the teachings of Aoyama and provide the at least one fixing stop is formed in the outer conductor contact element by a male connector-side edge of a material cut-out provided in the outer conductor contact element, and the said male connector-side edge is proximate to the front, free end of the outer conductor contact element so to provide the outer shielding terminal with a tab lock “to prevent the inner terminal from coming out of the outer terminal. The lock mounted in the opening in the circumferential surface of the outer terminal prevents the shielding terminal from becoming larger.” (Aoyama, Column 2, lines 7-8).
With respect to Claim 8: 
Droesbeke in view of Aoyama discloses the plug connector arrangement (Droesbeke, FIG. 16) and wherein the outer conductor (Droesbeke, FIG. 3; 3, 8) of the electrical cable (Droesbeke, FIG. 3, 1) is folded back (FIG. 3, 8), at least in sections, over the support sleeve (Droesbeke, FIG. 3, 5).
With respect to Claim 10: 
Droesbeke in view of Aoyama discloses the plug connector arrangement (Droesbeke, FIG. 3, 16) and wherein the outer conductor contact element (Droesbeke, FIG. 16; 9, 18) is pressed, preferably crimped, onto the support sleeve (Droesbeke, FIG. 16, 5).
With respect to Claim 11: 
Droesbeke in view of Aoyama discloses the plug connector arrangement (Droesbeke, FIG. 3, 16) and further comprising: 
an inner conductor contact element (Droesbeke, FIG. 5, 16) that is fastened to an inner conductor (Droesbeke, FIG. 5, 2) of the electrical cable (Droesbeke, FIG. 5, 1): 
and wherein the inner conductor contact element (Droesbeke, FIG. 5, 16) extends at least in sections along the longitudinal axis (Droesbeke, FIG. 16,  see notation L) through the outer conductor contact element (Droesbeke, FIG. 16, 18 see notation).

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Droesbeke et al. (EP 0986135) in view of Aoyama et al. (United States Patent 6,200,162) and further in view of Takahiro (JP 2010003588).
With respect to Claim 9: 
Droesbeke in view of Aoyama discloses the plug connector arrangement (Droesbeke, FIG. 3, 16) and wherein the outer conductor (Droesbeke, FIG. 3; 3, 8) of the electrical cable (Droesbeke, FIG. 3, 1) is folded back over the support sleeve (Droesbeke, FIG. 3, 5) in such a manner that the front, free end (Droesbeke, FIG. 4, see notation) of the outer conductor (Droesbeke, FIG. 4, 3, see notation) protrudes to a cable-side edge (Droesbeke, FIG. 4, see notation) of the support sleeve (Droesbeke, FIG. 3, 5).
Droesbeke in view of Aoyama does not expressly disclose the front, free end of the outer conductor protrudes beyond a cable-side edge of the support sleeve.
However, Takahiro teaches the front, free end (FIG. 7, 15 see notation) of the outer conductor (FIG. 7, 13) protrudes beyond a cable-side edge (FIG. 7, 15 see notation) of the support sleeve (FIG. 5, 25) (Description, sheet 6, lines 17-22).
[AltContent: textbox (Cable-side edge)][AltContent: connector][AltContent: textbox (front free end)][AltContent: connector]
    PNG
    media_image3.png
    468
    907
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droesbeke in view of Aoyama with the teachings of Takahiro and provide the front, free end of the outer conductor protrudes beyond a cable-side edge of the support sleeve so as to establish electrical contact portion for a braided wire shielding portion while maintaining a reliable and secure connection between the ferrule and the braid end portion. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Droesbeke et al. (EP 0986135) in view of Aoyama et al. (United States Patent 6,200,162) and further in view of Miedl (United States Patent Application Publication 2019/0020128).
Droesbeke in view of Aoyama discloses the plug connector arrangement (Droesbeke, FIG. 3, 16) and wherein the outer conductor (Droesbeke, FIG. 3; 3, 8) of the electrical cable (Droesbeke, FIG. 3, 1) is folded back over the support sleeve (Droesbeke, FIG. 3, 5) in such a manner that the front, free end (Droesbeke, FIG. 4, see notation) of the outer conductor (Droesbeke, FIG. 4, 3, see notation) protrudes to a cable-side edge (Droesbeke, FIG. 4, see notation) of the support sleeve (Droesbeke, FIG. 3, 5).
Droesbeke in view of Aoyama does not expressly disclose the front, free end of the outer conductor protrudes beyond a cable-side edge of the support sleeve.
However, Miedl teaches the front, free end (FIG. 3, see notation) of the outer conductor (FIG. 3, 113) protrudes beyond a cable-side edge (FIG. 3, see notation) of the support sleeve (FIG. 3, 111) (paragraphs [0046] and [0047]).

[AltContent: connector][AltContent: textbox (cable-side edge)][AltContent: connector][AltContent: textbox (front free end)]
    PNG
    media_image4.png
    462
    770
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droesbeke in view of Aoyama with the teachings of Miedl and provide the front, free end of the outer conductor protrudes beyond a cable-side edge of the support sleeve so as to establish a more secure electrical connection for the braided shielding wire portion onto the sleeve portion.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Droesbeke et al. (EP 0986135) in view of Stockhammer et al. (EP 3396791).
With respect to Claim 13: 
Droesbeke discloses the assembly method. 
Droesbeke does not expressly disclose wherein the outer conductor contact element is produced by a stamping-bending process.
However, Stockhammer teaches the outer conductor contact element (FIG. 1, 100) is produced by a stamping-bending process (Description, sheet 2, lines 17-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Droesbeke with the teachings of Stockhammer and provide the outer conductor contact element (8) is produced by a stamping-bending process so as to provide a low-cost manufacturing process for producing a high frequency outer conductor suitable for mating with a plug having said high frequency range.

Allowable Subject Matter
Claims 16 and 18 are allowed. Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an outer conductor contact element for a plug connector arrangement, comprising: at least one fixing stop, when the outer conductor contact element is in an assembled state on a support sleeve, the fixing stop is able to engage behind a cable-side end face of the support sleeve, said cable-side end face being remote from a front, free end of the outer conductor contact element; and the at least one fixing stop is formed in the outer conductor contact element from a separate stop element fastened to an inner wall of the outer conductor contact element, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the stamped shaping that is provided in the outer conductor contact element is formed as an in-part annular connecting piece that extends, starting from an inner wall of the outer conductor contact element, in the direction of the longitudinal axis, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 20, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the fixing stop is formed in the outer conductor contact element by fastening a separate stop element to an inner wall of the outer conductor contact element, as recited in claim 20, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the separate stop element is fastened to the inner wall of the outer conductor contact element by means of a clinching process, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831